Citation Nr: 0327458	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  00-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for asthma.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1945 to December 
1946, from August 1947 to August 1953, and from November 1953 
to February 1967.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 1999 decision by 
the RO which denied an increased rating for asthma.  

In November 2001, the Board denied the claim for an increased 
rating, and the veteran appealed to The United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court").  
In December 2002, the Court granted a joint motion to vacate 
and remand the November 2001 Board decision in light of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Board remanded the appeal to the RO for 
additional development in May 2003.  

The representative has raised the additional issue of service 
connection for heart disease secondary to service-connected 
asthma on the basis of aggravation.  The Board notes that 
while the issue of secondary service connection was denied 
previously by an unappealed rating decision in April 2001, 
the RO did not consider the claim on the basis of aggravation 
under the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  
A deferred rating action in August 2003 indicates that the RO 
has initiated procedural development of the claim and 
characterized the issue as a request to reopen based on new 
and material evidence.  However, as the RO has never 
considered the claim on the basis of aggravation, finality 
does not attach.  Accordingly, this matter is brought to the 
attention of the RO for appropriate development.  


REMAND

As a result of the order of the Court, the Board remanded the 
appeal to the RO in May 2003, to assist the veteran in the 
development of his claim consistent with VCAA and the holding 
in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Among 
other things, the Board directed the RO to provide the 
veteran with the applicable laws and regulations and to 
ensure that all notification and development required by VCAA 
was accomplished.  

While the veteran was informed of the evidence that had been 
received, what information was still needed from him, and 
what VA would do to assist him in the development of his 
claim, the RO failed to provide him with the appropriate laws 
and regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  Accordingly, the appeal must 
be remanded to the RO for compliance with the Board's 
instructions.  

In view of the fact that the most recent VA respiratory 
examination was conducted more than three years ago, the 
Board finds that a more contemporary examination should be 
undertaken prior to appellate consideration.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for his asthma since March 2003.  After 
securing the necessary release, the RO 
should attempt to obtain all records not 
already associated with the claims file.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

3.  The veteran should be afforded a VA 
pulmonary examination to determine the 
current severity of his asthma.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All appropriate testing should 
be undertaken in connection with this 
examination, including pulmonary function 
studies.  The examiner should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  The physician should indicate 
which of the following criteria (a), (b), 
or (c) most closely resemble the 
veteran's pulmonary impairment. 

(a) FEV-1 less than 40-percent predicted, 
or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with 
episodes of respiratory failure, or; 
requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immuno-suppressive medications.

(b) FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for 
required care of exacerbations, or; 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids.

(c) FEV-1 of 56- to 70-percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-
inflammatory medication. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
asthma have been provided by the 
examiner.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

6.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


